On Rehearing.

Mr. Justice Denison:
On motion for rehearing it is suggested that in making the statement in the opinion that there was no intention to mislead we overlooked the fact that the Commission had not found, as a fact, that there was no such intention, nor had it found as required by said section 62, that, it was not in fact misled.
We think the point is well taken, but we think the final result of the case will be the same, because, under the evidence, we see no way in which the Commission could do *55otherwise than so find. However, that is for the Commission to say, not for us. The only thing we can do is to order the district court to send the case back to the Commission, with directions to find whether there was intention to mislead, and whether it was in fact misled, and if there was such intention, or if the Commission was in fact misled, to dismiss the claim, otherwise to let its award stand affirmed.
Mr. Chief Justice Teller and Mr. Justice Whitford concur.